DETAILED ACTION
This action is in response to the Amendment dated 08 September 2022.  Claims 1, 11, 21 and 22 are amended.  No claims have been added or cancelled.  Claims 1, 4-11 and 14-22 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  Claims 1, 11, 21 and 22 were amended to recite “a font size modal button.”  Examiner cannot find any disclosure of “a font size modal button” in the written description or the drawings.  There exists support for a small size modal button, a medium size modal button, and a large size modal button in paragraph 0047 of applicant’s disclosure.  The function of the independent claim is to generate an interface having certain selected components.  Selecting “a font size modal button” to be included on the interface would provide a button on the interface that functions to change the font size (based on examiner’s interpretation of this feature that does not exist within the specification), which is completely different than merely placing differently sized buttons on the interface.  Thus, this added feature of “a font size modal button” is new matter.  Dependent claims 4-10 and 14-20 are rejected for incorporating the deficiencies of their respective base independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8, 10, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Olsson (US 2019/0065153 A1) and further in view of Baugh et al. (US 2014/0297787 A1).

As for independent claim 1, Straub teaches a method comprising:
identifying, by a processor, an application [(e.g. see Straub paragraph 0236) ”At 920 an application definition is received. As discussed herein, the application definition can include any information needed in order to create at least a minimally functional mobile application. At 930 a mobile application is generated based on the application definition. In one embodiment, the mobile application is represented in a simulator of the target device and can include a set of definitions that when interpreted, function as a compiled mobile application”].
displaying, by the processor to a user, a list of selectable features [(e.g. see Straub paragraph 0237 and Fig. 15A-17B) ”At 940 a feature selection wizard is generated. A feature selection wizard as used herein represents a set of one or more UIs that guide a user during the development process of a mobile application that utilizes one or more pre-defined cloud-accessible services. The feature selection wizard can implement one or more workflows each associated with a part of the application development process. In one embodiment, the feature selection wizard can prompt or otherwise guide a user to specify features, UI modules, Business Object, or the like that can be used with the mobile application”].  Examiner notes that, as depicted in Figs. 15A-17B, the wizard shows lists of visual design features that are selectable by the user.
receiving, by the processor from the user, at least one selection from the list that is indicated by a user selection [(e.g. see Straub paragraphs 0238, 0239 and Fig. 15A-17B) ”the feature selection wizard can prompt or otherwise guide a user to specify components of the first screen of the mobile application. A component can be selected from a catalog of components … the feature selection wizard can prompt or otherwise guide a user to specify components of other screens of the mobile application. These other screens can form part of one or more UI modules. In certain embodiments, the feature selection wizard can prompt or otherwise guide a user to specify one or more UI modules of the mobile application”].
prompting the user to initiate a generation of a user interface by clicking a button [(e.g. see Straub paragraphs 0237, 0249 and Figs. 14-18) ”the feature selection wizard can prompt or otherwise guide a user to specify features, UI modules, Business Object, or the like that can be used with the mobile application … the application definition wizard can prompt or otherwise guide a developer to finalize details of the new application. FIG. 18 illustrates user interface 1800 that provides a developer with one or more options for finalizing details of the new application. In certain embodiments, the developer may be presented with a QR code that installs a test application on the developer's device”].  Examiner notes that the wizard contains “Next” and “Finish” button prompts in Figs. 14-18.
after the user has clicked the button, generating, by the processor, the user interface based on the identified application and the received at least one selection [(e.g. see Straub paragraphs 0243, 0249, 0252, 0254 and Fig. 18) ”At 980 the mobile application is deployed. The user can test the application using a testing application deployed on a target device, or as a native application deployed on a target device … the application definition wizard can prompt or otherwise guide a developer to finalize details of the new application … this screen be updated in real time for limited purposes. For instance, a "New Screen Wizard" may allow a user to incrementally build up a mobile screen (i.e. configure what UI makes up the mobile screen) and configure parts of the UI … the runtime can respond to user configuration to (in real time) update the UI based on just that configuration”].  Examiner notes that the wizard contains a “Finish” button, as depicted in Fig. 18, which generates and deploys the application containing the user selected UI elements.

Straub does not specifically teach [a list of selectable features] together with respective checkboxes or indicated by a user selection of a corresponding checkbox.  However, in the same field of invention, Olsson teaches:
[a list of selectable features] together with respective checkboxes [(e.g. see Olsson paragraphs 0034, 0046) ”one or more component toggle buttons that correspond to the number of web application components. In some implementations, component toggle buttons are user interface elements that have an on state and off state, or activated and inactivated state, that a user can toggle between … Component toggle buttons 460, 470, 475, 480, and 490 are toggle buttons in the form of checkboxes that are associated with components 410, 420, 430, 440, and 4450. Each component toggle button has a label designating that a component visibility rule is associated with the component toggle button. Button 460 is associated with the Einstein component 410, and is associated with a component visibility rule, wherein the Einstein component 410 is visible if the web application's user has “Opportunity IQ” enabled. Button 470 is associated with the Chatter component 420, and is associated with a rule where the component is visible only if the user can view Chatter pages”].
indicated by a user selection of a corresponding checkbox [(e.g. see Olsson paragraphs 0034, 0035) ”one or more component toggle buttons that correspond to the number of web application components. In some implementations, component toggle buttons are user interface elements that have an on state and off state, or activated and inactivated state, that a user can toggle between. For example, a checkbox user interface element could be a component toggle button … the user request constitutes a user input that interacts with the component toggle button in some way. In some implementations, the user request constitutes a user input that switches a component toggle button from an activated to an inactivated state, or from an inactivated state to an activated state. For example, if the component toggle button is a checkbox, then a user may click on the checkbox to place a check or remove a check, thus toggling the component toggle button's on or off state”].
Therefore, considering the teachings of Straub and Olsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add [a list of selectable features] together with respective checkboxes or indicated by a user selection of a corresponding checkbox, as taught by Olsson, to the teachings of Straub because it allows application developers to set up many scenarios for how pages are viewable quite easily (e.g. see Olsson paragraph 0023).

Straub and Olsson do not specifically teach wherein the list of selectable features includes at least one from among a font size modal button, a color-coded message notification, and a color-coded success notification.  However, in the same field of invention, Baugh teaches:
wherein the list of selectable features includes at least one from among a font size modal button, a color-coded message notification, and a color-coded success notification [(e.g. see Baugh paragraphs 0253, 0260, 0261, 0266, 0270 and Fig. 18) ”In order to create an application within the designer workspace, a user may first select components by selecting the Components button. Selecting the Components button may expand a drop down list of component categories. Component categories may include Digital Logic, Converters, Input/Output, Hardware, User Interface, and Miscellaneous, as shown in FIG. 5. Selecting each component category in the drop down listing may expand or collapse that component category to further list the components within that component category. FIG. 5 illustrates all the component categories as expanded thus displaying all components within each component category. A user may select a component from this drop down menu by dragging the component from the drop down menu into the designer workspace … the Button component is selected and dragged to the Default Activity window because the Button component is displayed on screen at application execution. The location of the component placed within the Default Activity Window may determine the location of the visible component as it will appear on the screen of the mobile device at application execution … the GreenLED component being added by selecting the Components Button and the User Interface component category. The GreenLED component may be selected and dragged to the Default Activity window since it will be displayed on screen of the mobile device upon application execution. A connection between the output of the button component and the input of the GreenLED component may be created. The connection indicates that a green light will display when the button is pressed … FIG. 18 illustrates the mobile device screen with a green light because the LED was also placed inside the Default Activity window with a size of 200. The LED is illuminated once the button is pressed. The LED was placed just below the button inside the Default Activity window, thus it appears just below the button in the executed application, as shown in FIG. 18 … Button Message may send a text message to another mobile device phone number when a button is pressed. For purposes of illustration, an onscreen LED may also display so that one may see when the button is pressed”].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.  Baugh shows both a color-coded message notification (i.e. sending of a SMS message lights up the greenLED component on the interface) and a color-coded success notification (i.e. successfully activating the button lights up the greenLED component on the interface).
Therefore, considering the teachings of Straub, Olsson and Baugh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the list of selectable features includes at least one from among a font size modal button, a color-coded message notification, and a color-coded success notification, as taught by Baugh, to the teachings of Straub and Olsson because it allows a user to easily construct a new application tailored to the user from a library of predefined components and further allows the user to visually monitor the actual appearance of the components as they would appear on the mobile device at application execution during the design process (e.g. see Baugh paragraphs 0071, 0251).

As for dependent claim 4, Straub, Olsson and Baugh teach the method as described in claim 1 and Straub further teaches:
wherein the list of selectable features includes at least one programmable coding feature [(e.g. see Straub paragraphs 0245, 0246, 0258) ”FIGS. 14A and 14B illustrates user interface 1400 that provide a developer with a set of attributes 1410 that define the new mobile application. As shown in FIG. 14A, attributes 1410 include an application name, a description, a target device type (e.g., phone, tablet, etc.), an icon … the application definition wizard can prompt or otherwise guide a developer to specify a type of first screen for the mobile application. In one aspect, a developer can be presented with a set of screen types, such as simple screen, a screen with top tabs, a screen with bottom tabs, a screen with pagination, or the like … a first CSS container is generated for a first layer using the one or more portions of a user interface of the mobile application that do not change. A container can allow a bunch of items to be positioned using absolute-positioning. The collection of items can then move as a group. The first CSS container can include classes for common margins, common paddings, common vertical alignments, common horizontal alignments, etc. Some typical HTML container elements are div, header, footer, article, section, and the like”].

As for dependent claim 5, Straub, Olsson and Baugh teach the method as described in claim 4, but Straub does not specifically teach the following limitation.  However, Olsson teaches:
wherein the at least one programmable coding feature includes at least one from among, a children feature display feature, a matching list items features, a code controller feature, an active function calls feature, a group item reset features, a dynamic Javascript references feature, a controller initialization feature, an invert feature display feature, a user input validation feature, an agnostic database connectivity validation feature, and a dynamic framework modules feature [(e.g. see Olsson paragraph 0036, 0037) ”one or more component visibility rules relate to one or more pieces of data from a user profile, user preferences section, or other user information associated with the user … a developer or administrator of the web application can create or prepare component visibility rules to be associated with web application components. Examples of component visibility rules may include “NextStep NE Done”, designating that the variable NextStep's state must not equal to Done for the associated component to be visible; “ExpectedRevenue GT 100000”, designating that the variable ExpectedRevenue must be greater than 100,000 for the associated component to be visible; and any rule that might be imagined constituting a condition for component visibility”].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.
The motivation to combine is the same as that used for claim 1 above.

As for dependent claim 8, Straub, Olsson and Baugh teach the method as described in claim 1 and Straub further teaches:
further comprising generating an integration platform that facilitates a connection with at least one from among a database, and an external network [(e.g. see Straub paragraph 0224) ”Connectors module 830 provides developers with one or more tools, user interfaces, wizards, etc. to design, test, implement, deploy, and manage connections with other databases, applications, cloud-based applications and services, or external APIs. A developer can create one or more connections that make it possible for mobile applications to interact with other types of services, external applications or database, third-party APIs, or the like”].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.

As for dependent claim 10, Straub, Olsson and Baugh teach the method as described in claim 8 and Straub further teaches:
further comprising using the integration platform to perform a feature addition by generating at least one from among an extension and an automatic application integration [(e.g. see Straub paragraphs 0057, 0230) ”ADF may also implement a plugin such as Apache Cordova plugin to access device features such as a camera, Global Positioning System ("GPS"), contacts, etc. … In some embodiments, a partner may build extensions to a CRM product and seek to create a custom mobile application with the extensions and CRM services as backend”].  Examiner notes that this is a Markush group limitation in which the prior art is only required to show one of the listed alternatives.

As for independent claim 11, Straub, Olsson and Baugh teach an apparatus.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 14, Straub, Olsson and Baugh teach the apparatus as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Straub, Olsson and Baugh teach the apparatus as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Straub, Olsson and Baugh teach the apparatus as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 20, Straub, Olsson and Baugh teach the apparatus as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Olsson (US 2019/0065153 A1) and further in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, in view of Sitaraman et al. (US 2019/0065444 A1).

As for dependent claim 6, Straub, Olsson and Baugh teach the method as described in claim 1, but do not specifically teach wherein the generating the user interface comprises interacting with Vue.  However, in the same field of invention, Sitaraman teaches:
wherein the generating the user interface comprises interacting with Vue [(e.g. see Sitaraman paragraph 0135) ”a fully client-side framework and addresses some of the challenges encountered in developing single-page applications. However, the present teachings admit of any other capable web development framework without departing from its principles. These include … Vue.js”].
Therefore, considering the teachings of Straub, Olsson, Baugh and Sitaraman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generating the user interface comprises interacting with Vue, as taught by Sitaraman, to the teachings of Straub, Olsson and Baugh it allows for rapidly and efficiently creating production quality web content at high throughput which can be accomplished with minimum user expertise (e.g. see Sitaraman paragraph 0053).

As for dependent claim 16, Straub, Olsson and Baugh teach the apparatus as described in claim 11; further, claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Olsson (US 2019/0065153 A1) and further in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, in view of Do et al. (US 2019/0065232 A1).

As for dependent claim 9, Straub, Olsson and Baugh teach the method as described in claim 8, but do not specifically teach wherein the integration platform is configured to perform an integration function by using YAML Aint Markup Language (YML).  However, Do teaches:
wherein the integration platform is configured to perform an integration function by using YAML Aint Markup Language (YML) [(e.g. see Do paragraph 0029) ”the virtual application injection component 110 is subscribed to the structured communication medium 140 and receives the configuration data for the virtual application 130 via the structured communication medium 140. In one embodiment, the configuration data is formatted using a known data representation format such as … YAML Ain't Markup Language (YAML)”].
Therefore, considering the teachings of Straub, Olsson, Baugh and Do, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the integration platform is configured to perform an integration function by using YAML Aint Markup Language (YML), as taught by Do, to the teachings of Straub, Olsson and Baugh because it allows applications to be deployed with a faster timeline (e.g. see Do paragraph 0035).

As for dependent claim 19, Straub, Olsson and Baugh teach the apparatus as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Olsson (US 2019/0065153 A1) and further in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, in view of Thangeswaran et al. (US 2020/0133982 A1).

As for dependent claim 7, Straub, Olsson and Baugh teach the method as described in claim 1 and Straub further teaches:
performing a HyperText Markup Language (HTML) instantiation operation, using JavaScript to perform an automatic scripting injection, and performing a style sheet configuration operation [(e.g. see Straub paragraphs 0162, 0172) ”At runtime, the JavaScript engine in the Web View renders MAF AMX view definitions into HTML5 and JavaScript … MAF is a hybrid mobile architecture that uses HTML5 and Cascading Style Sheets ("CSS") (to render the UI in the web view)”].

Straub, Olsson and Baugh do not specifically teach wherein the generating the user interface comprises performing an Angular JS integration.  However, in the same field of invention, Thangeswaran teaches:
wherein the generating the user interface comprises performing an Angular JS integration [(e.g. see Thangeswaran paragraph 0105) ”The AngularJS modules 314 may include the core UI framework on AngularJS. The module may provide settings providers, UI directives and services. This is an independent AngularJS library/module, which can be used by the portal or any web application view to create and render dashboards based on configuration”].
Therefore, considering the teachings of Straub, Olsson, Baugh and Thangeswaran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generating the user interface comprises performing an Angular JS integration, as taught by Thangeswaran, to the teachings of Straub, Olsson and Baugh because using libraries that can be easily and efficiently incorporated improves the efficiency in dashboard development and deployment (e.g. see Thangeswaran paragraphs 0042, 0043).

As for dependent claim 17, Straub, Olsson and Baugh teach the apparatus as described in claim 11; further, claim 17 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0092180 A1) in view of Olsson (US 2019/0065153 A1) and further in view of Baugh et al. (US 2014/0297787 A1), as applied to claim 1 above, and further in view of Needham et al. (US 2003/0033378 A1) and further in view of Chen et al. (US 2009/0287559 A1) and further in view of Adobe in a Minute “Android Studio: How to Add and Use a Progress Bar” <URL: https://www.youtube.com/watch?v=SaTx-gLLxWQ> and further in view of Kotler et al. (US 2013/0019206 A1).

As for dependent claim 21, Straub and Olsson teach the method as described in claim 1 and Straub further teaches:
wherein the list of selectable features includes each of a home tab, a user interface design tab [(e.g. see Straub paragraphs 0246, 0247 and Figs. 15A, 16A-B) ”FIGS. 15A and 15B illustrate user interface 1500 that provides a developer with a set of screen types 1510 that define the first screen of the new mobile application. FIG. 15A illustrates a default selection of a first screen as a simple screen type. FIG. 15B illustrates that a developer has selected a screen with top tabs … FIG. 16A illustrates that based on the selection of the screen with top tabs, a developer is presented with user interface elements 1610 to define the title of the screen and the names or labels of any tabs”].  Straub shows the ability to set the first screen of the application (i.e. “home”) having a tabs (see Fig. 15A) and the user customization of tabs.

Straub and Olsson do not specifically teach a file input button, a color-coded message notification, and a color-coded success notification.  However, Baugh teaches:
a file input button, a color-coded message notification, and a color-coded success notification [(e.g. see Baugh paragraphs 0253, 0261, 0266, 0270, 0342, 0369, 0510) ”In order to create an application within the designer workspace, a user may first select components by selecting the Components button. Selecting the Components button may expand a drop down list of component categories. Component categories may include Digital Logic, Converters, Input/Output, Hardware, User Interface, and Miscellaneous, as shown in FIG. 5. Selecting each component category in the drop down listing may expand or collapse that component category to further list the components within that component category. FIG. 5 illustrates all the component categories as expanded thus displaying all components within each component category. A user may select a component from this drop down menu by dragging the component from the drop down menu into the designer workspace … the Button component is selected and dragged to the Default Activity window because the Button component is displayed on screen at application execution. The location of the component placed within the Default Activity Window may determine the location of the visible component as it will appear on the screen of the mobile device at application execution … "Post File" components may, for example, upload a file from data input to "Byte Array" to a URL … "S3 Uploader" components may, for example, allow upload of picture data to the Amazon SQS …  The screen displays a label and text field to enter a description, an image preview for a picture, a button to open the camera application and a submit button to upload to the server … the GreenLED component being added by selecting the Components Button and the User Interface component category. The GreenLED component may be selected and dragged to the Default Activity window since it will be displayed on screen of the mobile device upon application execution. A connection between the output of the button component and the input of the GreenLED component may be created. The connection indicates that a green light will display when the button is pressed … FIG. 18 illustrates the mobile device screen with a green light because the LED was also placed inside the Default Activity window with a size of 200. The LED is illuminated once the button is pressed. The LED was placed just below the button inside the Default Activity window, thus it appears just below the button in the executed application, as shown in FIG. 18”].
The motivation to combine is the same as that used for claim 1.

Straub, Olsson and Baugh do not specifically teach the remaining options presented in the list of selectable features.  However, in the same field of invention Needham, Chen, Adobe in a Minute, and Kotler separately teach the remaining options from the list:
an email and password submission button [(e.g. see Needham paragraphs 0034, 0040, 0041, 0043 and Figs. 7 and 9) ”The website (54) includes login screens (60), control source (62), menus (64), and multiple files (66a-n) for each table (65a-n) in the control database (52). The series of files (66a-n) may be, for example, an Add Screen (70), an Edit Screen (72), a Delete Screen (74), an Update File Screen (76), an Inquiry Screen (78), an Inquiry Result Screen (80), and a Menu Screen (82). Because the software tool (50) uses database (52) to build the website (54), the included components are fully customizable … Referring to FIG. 7, an exemplary dialog box (75) for website properties is shown … Pull-down menus (79) allow a user to select the login table, user ID and password fields … Referring to FIG. 9, production sites are created using a visual "check-box" interface. Through the site wizard dialog box (105), the software tool (50) manages the exact features and functions via the check-box options (107). Though the selection of these options, a user is allowed to choose which modules are created on the site, such as: … ”email” and “Login Feature””].  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(E) – “Obvious to Try” (see details below).
an email button, an inbox notification [(e.g. see Chen paragraphs 0103, 0123) ”In the settings feature, users can also edit or delete tablet, change the title, description, tags, layout, colors and display … user may customize the browser so that each time the user accesses the Internet using the browser, user-defined information and/or functionality, e.g., a customizable button on a tab portal toolbar 7, will be displayed with the browser interface … the tab portal toolbar 7 may also … email tablet … and inbox tablet”].  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(E) – “Obvious to Try” (see details below).
a loading spinner, a loading fidget spinner [(e.g. see Adobe in a Minute @0:07-0:18, 0:37, 1:14-1:30) discussing the ability to click on the UI to setup a progress bar (@0:07-0:18) discussing adding a progress bar from an autofill list (@0:37) discussing setting the loading progress bar style to circular spinning (@1:14-1:30)].  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(E) – “Obvious to Try” (see details below).
a font size modal button [(e.g. see Kotler paragraphs 0029, 0067, 0069) ”end user customization--the ability for a user to be able to change the set of controls that are available on context based menu--may also be enabled in a system according to embodiments. Furthermore, developer customization--the ability for a developer to add or change (for all their users) the controls that are available--may further be enabled according to some embodiments … MenuItem "Font Size" … Pressing the button may increase the font size”].  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(E) – “Obvious to Try” (see details below).
All of Straub, Olsson, Baugh, Needham, Chen, Adobe in a Minute, and Kotler define ways to build and customize a user interface using particular UI components.  Given the finite number of UI components to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any UI component that would achieve the predictable result of displaying a selectable UI component option on a list, with reasonable success (i.e. the choice appears on the list).  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(E) – “Obvious to Try”.

As for dependent claim 22, Straub, Olsson and Baugh teach the apparatus as described in claim 11; further, claim 22 discloses substantially the same limitations as claim 21.  Therefore, it is rejected with the same rational as claim 21.

Response to Arguments
Applicant's arguments, filed 08 September 2022, have been fully considered but they are not persuasive.

Applicant argues that [“that prompting or guiding a user to finalize details of a new application is quite different from prompting a user to click a button to initiate generation of a user interface, which acts as a mechanism for enabling the user to interact with the application in question, as opposed to being the application itself” (Page 9).].

Examiner respectfully disagrees.  The claims merely recite “generating” the user interface, this generated interface is never claimed as being displayed nor interacted with by a user.  Straub teaches after the user has clicked the button, generating, by the processor, the user interface based on the identified application and the received at least one selection in paragraphs 0237-0239, 0243, 0249, 0252, 0254 and Figs. 14-19 of Straub’s disclosure [(see rejection of claim 1 above)].  One of ordinary skill in the art, namely a software developer, would recognize that the user clicks the “Finish” button (see Fig. 18) which generates the application named “iFixItFast” including the user selected UI features for the application’s interface (see Figs. 15A-17B).  Examiner notes that the generated interface for the application can be visualized on the right hand side of Fig. 19.  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“Straub fails to provide any disclosure whatsoever to the [amended] listed items as recited in each of claims 1 and 11” (Page 10).].

The argument described above, in paragraph number 13, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Applicant argues that [“a person having ordinary skill in the art would understand the above-reproduced disclosure of Baugh as teaching a ‘GreenLED component’ that ‘indicates that a green light will display when the button is pressed’ with reference to ‘a button to open the camera application’ and ‘a submit button to upload to the server’ — as opposed to ‘a color-coded message notification,’ which would be understood as referring to a notification that a message has been received, and ‘a color-coded success notification,’ which would be understood as referring to a notification that a successful operation has been achieved” (Page 11).].

Examiner respectfully disagrees.  The claim limitation makes no explicit recitation to “receiving” a message.  Applicant cites two embodiments from Baugh: “a button to open the camera application” and “a submit button to upload to the server,” but ignores the embodiment referred to by the examiner in the office action of “a button for sending an SMS message.”  Baugh teaches both a color-coded message notification and a color-coded success notification in paragraphs 0253, 0260, 0261, 0266, 0270 and Fig. 18 [(see the rejection of claim 1 above)].  One of ordinary skill in the art, namely a software developer, would recognize that the sending of a SMS message lights up the greenLED component on the interface which notifies the user that a message was sent and pressing the button lights up the greenLED component on the interface which notifies the user that the button was successfully activated.  Thus, the combination adequately teaches applicant’s claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174